DETAILED ACTION
This communication is responsive to the amendment filed on 02/23/2022.
Claims 19 and 39 are canceled.
Claims 1, 17, 21, and 37 are independent claims.
Claims 1-18, 20-38, and 40 are pending in this application and presenting for examination on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
The instant application has provisional of 62/853254, which is filed on 05/28/2019, and is a continuation (CON.) of 15/953679, which is patent number 10095754, and is related CIP of application numbers: 16/407137, and 16/886588.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the computer system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-18 are also rejected because of dependency to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 10-16, 20-26, 31-36, and 40 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea. The claims, as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 2-6, 10-16, 20-26, 31-36, and 40 are depended to claims 1, 7, 21, and 37, which are directed to methods for presenting images corresponding to features or products matching particular room type and décor style. However, claims 2-6, 10-16, 20-26, 31-36, and 40 are directed to mental processing (e.g., ranking a set of feature images, and selecting the plurality of feature images, etc.) and mathematical concepts (e.g., formula(s)), which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions) (Please see MPEP – 2106.07).
ranking a set of feature images and selecting the plurality of feature images from the set of feature images based on the ranking, wherein the ranking is based on at least one of: popularity of the plurality of feature images relative to the set of feature images, age of the plurality of feature images relative to the set of feature images, completion of a plurality of rooms corresponding to the plurality of feature images relative to a set of rooms corresponding to the set of feature images, or strength of a plurality of users corresponding to the plurality of feature images relative to a set of users corresponding to the set of feature images.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the “ranking…. is based on at least one of:…” step in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The claim does not include additional limitations/elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
In fact, claim 2 is dependent to claim 1.  However, the limitations of claim 1, e.g., “presenting…”, “receiving…”, and “presenting…” are not integrated the judicial exception into a practical application (see MPEP 2106.05(a)-(c), (e)-(h)).  In addition, the addition limitation a/the “computer system”  in claim 1 to perform the indicated steps of “presenting…”, “receiving…”, and “presenting…”. The “computer system” (having at least a processor and a memory/storage device(s)) in claim 1 is recited at a high-level of generality (i.e., as a generic computing components performing at least a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Next, the additional step of “presenting…”, “receiving…”, and “presenting…” are the generic computing functions for data transmitting between the computing components which represent an insignificant extra solution as additional activity in displaying the data (e.g., feature images) of the features or products via graphical user interface based on the user’s selecting that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
Also, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (see MPEP 2106.05(d))
**** Similar analysis as rejections to respective independent claims 17, 21, 37 and dependent claims 10, 22, and 30, respectively, because these claims recite the limitations similar to the limitations in claims 1 and 2 as well as to claim 9.

is determined by at least one of: assigning to each feature image in the set of feature images a popularity score at least in part based on a number of times each feature image has been selected by users, or calculating for each feature image in the set of feature images p = (            
                l
                o
                g
                10
            
        (s) * x) + w(c)), where s = score corresponding to a number of times each feature image has been selected by users, x = score weight factor, w(c) = lower bound of Wilson score confidence on the number of times each feature image has been indicated as a favorite by users versus the number of times each feature image has been selected by users.” to further perform the presenting feature images corresponding to the features or products in claims 1 and 2 is directed to abstract ideas.  
For instance, the “determining… at least on of:  assigning…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). The limitation “… calculating for each feature image in the set of feature images p = (            
                l
                o
                g
                10
            
         (s) * x) + w(c)), where s = score corresponding to a number of times each feature image has been selected by users, x = score weight factor, w(c) = lower bound of Wilson score confidence on the number of times each feature image has been indicated as a favorite by users versus the number of times each feature image has been selected by users” represents a further mathematical process step of calculating 
Claim 3 which depends on claim 2 does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. These additional abstract ideas (mental and mathematical process steps) are not sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the claim recites the additional limitations of “…wherein the age (a) of the plurality of feature images relative to the set of feature images is determined by at least one of: assigning to each feature image in the set of feature images an age score relative to a predetermined past date, wherein the age score of each feature image is based on a difference between a date a feature image is uploaded and the predetermined past date, or calculating for each feature image in the set of feature images a =             
                l
                o
                g
                10
            
         (ts) * y, where ts = A - B, A corresponds to a date a feature image is uploaded, B corresponds to a predetermined past date, and y = score weight factor.” t to further perform the presenting feature images corresponding to the features or products in claims 1 and 2 is directed to abstract ideas. For instance, the determining… at least on of:  assigning…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).   The additional limitation “… calculating for each feature image in the set of feature images a =             
                l
                o
                g
                10
            
         (ts) * y, where ts = A - B, A corresponds to a date a feature image is uploaded, B corresponds to a predetermined past date, and y = score weight factor” represents a further mathematical process step of calculating the popularity of the plurality (p) of feature images.  In a claim limitations, under its broadest reasonable interpretation, convers performance of the limitation in the calculating data but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea.  
Claim 4 which depends on claim 2 does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. These additional abstract ideas (mental and mathematical process steps) are not sufficient to amount to significantly more than the judicial exception.


Regarding claims 5-6, the claims recite the additional limitations of “…wherein the completion of the plurality of rooms corresponding to the plurality of feature images relative to the set of rooms corresponding to the set of feature images is determined by assigning to each feature image in the set of feature images a completion score based on a number of feature images corresponding to each room, wherein a higher number of feature images corresponding to a room corresponds to a higher number for the completion score of the feature image.” and “… wherein the strength of the plurality of users corresponding to the plurality of feature images relative to a set of users corresponding to the set of feature images is determined by assigning to each feature image in the set of feature images a user weight score, wherein the user weight score assigned to a feature image is based on a number of feature images a user who submitted the feature image has submitted” to further perform the presenting feature images corresponding to the features or products in claims 1 and 2 that is not amount to significantly more than the judicial exception as abstract idea, which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user). 
Claims 5-6 which depend on claim 2 do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it 
**** Similar analysis as rejections to dependent claims 13-14, 25-26, and 33-34, respectively.

Regarding claims 15-16, the claims recite the additional limitations including mathematical formulas for the feature images’ scores with the variables, e.g., g is constant and w is based on at least one of the additional limitations present as the mental processes, e.g., assigning and determining, to further perform the presenting feature images corresponding to the features or products in claim 1 that does not amount to significantly more than the judicial exception as abstract idea, which is the “Mathematical Concepts” (e.g., calculating formulas) and “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).
In fact, claims 15-16 are dependent to claim 1.  However, the limitations of claim 1, e.g., “presenting…”, “receiving…”, and “presenting…” which are not integrated the judicial exception into a practical application (see MPEP 2106.05(a)-(c), (e)-(h)).  In addition, the addition limitation a/the “computer system”  in claim 1 to perform the indicated steps of “presenting…”, “receiving…”, and “presenting…”. The “computer system” (having at least a processor and a memory/storage device(s)) in claim 1 is recited at a high-level of generality (i.e., as a generic computing components performing at least a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Next, the how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
Also, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system with a processor and/or memory to perform “presenting”, “receiving” and “presenting” steps which amount to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim limitations: “presenting”, “receiving” and “presenting” which represent an insignificant extra solution activity.  These claim limitations generally describe the first and second plurality of feature images corresponding to visual depictions of features or products via graphical user interface.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (see MPEP 2106.05(d))
For the above reasons, claims 15-16 do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. These additional abstract ideas (mental and mathematical process steps) are not sufficient to amount to significantly more than the judicial exception.
**** Similar analysis as rejections to dependent claims 20, 35-36, and 40, respectively.
	**** Examiner’s Notes:  Since the dependent claims recite the term “at least one of…” as optional language, examiner has a right to choose only one of the listed limitations in the claims for examination purpose.

For at least above reasons, claims 2-6, 10-16, 19-26, 31-36, and 39-40 are not drawn to patent eligible subject matter as they are directed to an abstract idea without significant more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-14, 17-18, 21-23, 25-31, 33-34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Longbin et al., US Pub. No. 20180137201 (hereinafter as “Longbin”) and in view of Hoguet, US Pub. No. 20090160856 (hereinafter as “Hoguet”).
Regarding claim 1, Longbin teaches method comprising: 
presenting, via the computer system, a first plurality of feature images corresponding to visual depictions of a first plurality of features or products matching a particular room type and a particular decor style, each of the feature images corresponding to a respective feature or product from the plurality of features or products (figs. 8A-8D, element 800 as shown the presenting features images corresponding the visual depictions of the features and/or products, e.g., chairs, lights, etc. matching to the kitchen as room type and décor style, e.g., “minimalism”, pars. [0002] “provided images and description data” and the interior living room with the features of such a couch, chair, table, floor lamp, and [0017] “interior design images”, “feature data for the depicted items”, and further in par. [0028] “…The classification engine 220 is configured to receive a set of images and classify features with each of the images…”).
Longbin does not explicitly teach: “wherein the presenting includes displaying in association with each of the feature images a feature nailer, each instance of the feature nailer selectable by the user to lock or retain its associated feature image; receiving, at the computer system and from the user, user input including data indicative of selection by the user of at least one particular instance of the feature nailer thereby locking or retaining a respective at least one feature image from the first plurality of feature images; presenting, via the computer system, a second plurality of feature images corresponding to visual depictions of a second plurality of features or products, each of the feature images in the second plurality of feature images corresponding to a respective feature or product from the second plurality of features or products, the second plurality of feature images including the at least one feature image from the first plurality of feature images locked or retained by the user by selecting the at least one particular instance of the feature nailer and at least one other feature image.”
In the same field of endeavor (i.e., data/information processing), Hoguet teaches:  
wherein the presenting includes displaying in association with each of the feature images a feature nailer, each instance of the feature nailer selectable by the user to lock or retain its associated feature image (fig. 21 at elements 352, 356, 360 as shown the web interface for displaying the images with the feature nailer(s) selectable by user to lock/retain associated images at elements 354, 358, 362, further displaying in fig. 44 as known as check boxes/holes associated with the features images at elements 886a-d as known by a skilled artisan.  ***Examiner’s notes: the feature nailer of/associated the feature image in the claim is defined/disclosed in the Applicant’s Drawings (fig. 7 at elements 57a-j as feature images, and 57a-h as feature nailers) and Spec. (pars. [0031-34]);
receiving, at the computer system and from the user, user input including data indicative of selection by the user of at least one particular instance of the feature nailer thereby locking or retaining a respective at least one feature image from the first plurality of feature images (figs. 21 and 44 as presenting the user checks/selects box(es)/nailer(s) as indicated particular instance changing/modifying/rearranging the décor image(s) displaying in the user preview at element 888 and figs. 45-47; and par. [0376] “…the product layout presented may have been built or selected based in part on input form the user in a prior screen, such as the design goals webpages 770, 780.”); 
presenting, via the computer system, a second plurality of feature images corresponding to visual depictions of a second plurality of features or products, each of the feature images in the second plurality of feature images corresponding to a respective feature or product from the second plurality of features or products, the second plurality of feature images including the at least one feature image from the first plurality of feature images locked or retained by the user by selecting the at least one particular instance of the feature nailer and at least one other feature image (see fig. 12 at elements 224, 228, 232, 236 as represented as well-known as favorite check/select box for saving/viewing later as interpreted as the nailer; fig. 44 at the check boxes where user selects/checks the box for nail for displaying see figs. 45-47 as shown the web interfaces presenting the plurality of feature images corresponding to visual depictions of the plurality of features and/or products per user selected the at least one particular box=nailer located next to the feature image related to home/room design, see pars. [0371], [0380], and [0393-394]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Hoguet would have provided Longbin with the above indicated limitations for presenting the feature images corresponding to features and/or products matching to the particular room type and décor/designed style more efficiently (Hoguet: figs. 41-47; pars. [0182, and 371-380]).

Regarding claim 2, Longbin and Hoguet teach wherein the presenting the plurality of feature images includes ranking a set of feature images and selecting the plurality of feature images from the set of feature images based on the ranking (Longbin: see par. [0043] “ranks the images based on which images have the highest amounts of user interaction (e.g., most clicks, most saves to a gallery)…”); and Hoguet: pars. [0290] “…The home design tool uses this recorded information to update a ranking of the CAD models and prioritizes CAD model choices presented to the user for future bookmarks accordingly, as well as update the properties of the presented CAD model (216)”, and [0319] “… the home design tool can receive one or more inputs from the user that rank or select properties of room designs that can be used to sort the search results. This searching allows the user to view room designs that are most similar in shape and/or design to their room based on the received inputs.”), wherein the ranking is based on at least one of: popularity of the plurality of feature images relative to the set of feature images, age of the plurality of feature images relative to the set of feature images, completion of a plurality of rooms corresponding to the plurality of feature images relative to a set of rooms corresponding to the set of feature images, or strength of a plurality of users corresponding to the plurality of feature images relative to a set of users corresponding to the set of feature images (Longbin: par. [0043] “ranks the images based on which images have the highest amounts of user interaction (e.g., most clicks, most saves to a gallery)…”) which implies to “popularity”, and par. [0046], e.g., “user popularity”; and Hoguet: par. [0290] disclosed the ranking based on the most frequently design product selected by the user, e.g., “FIG. 13 shows a process 212 for building intelligence and using the intelligence about selected CAD design choices to provide more accurate selections to a user. As users associate the various CAD models/drawings with a specific Web page and product information, the system records which CAD model is selected the most frequently (214). The system also records what properties from the visual bookmark like size and color are used to modify the model in the database (215). The home design tool uses this recorded information to update a ranking of the CAD models and prioritizes CAD model choices presented to the user for future bookmarks accordingly, as well as update the properties of the presented CAD model (216).”; and par. [0326], e.g., “ranked”, and “sorted” based on user selection most higher relevance score=popularity).

*****Examiner’s notes:  Since claim 2 recites the optional language “at least one of:…, or…” as condition for the listed limitations, examiner have right to choose/select ONE limitation for examination. This choice is effective to the claims 3-6, which may disregarding/ignoring for examining purpose as followings:

Regarding claim 3 (dependent to claim 2), Hoguet teaches wherein the popularity of the plurality (p) of feature images relative to the set of feature images is determined by at least one of: 
assigning to each feature image in the set of feature images a popularity score at least in part based on a number of times each feature image has been selected by users (par. [0326] “…the home design tool can rank each of the search results using a relevancy score that is based on the filtering characteristics entered by the user. The designs can be displayed in the search results list based on the relevancy score. For example, designs that have the highest relevancy score (e.g., the designs that most closely match the entered characteristics) can then be presented at the top of the search results list 560 so that the user can view the most relevant results first. In the exemplary search and search results shown in FIG. 28, the search parameters entered by the user has resulted in 5,213 potentially matching room designs. The designs have been sorted for relevance based on the preferences entered by the user and the ten designs that have the highest relevancy score have been displayed on the user interface (note only 4 of the 10 are shown in FIG. 28). The user can view additional results by selecting a button to navigate to the next set of results ranked in terms of relevance…”),  or 
calculating for each feature image in the set of feature images p = (                        
                            l
                            o
                            g
                            10
                        
                     (s) * x) + w(c)), where s = score corresponding to a number of times each feature image has been selected by users, x = score weight factor, w(c) = lower bound of Wilson score confidence on the number of times each feature image has been indicated as a favorite by users versus the number of times each feature image has been selected by users.  
**** Examiner’s Notes:  Since the dependent claims recite the term “at least one of…, or…” as optional language, examiner has a right to choose only one of the listed limitations in the claims for examining purpose.

Regarding claim 5 (depended on claim 2), Hoguet teaches wherein the completion of the plurality of rooms corresponding to the plurality of feature images relative to the set of rooms corresponding to the set of feature images is determined by assigning to each feature image in the set of feature images a completion score based on a number of feature images corresponding to each room, wherein a higher number of feature images corresponding to a room corresponds to a higher number for the completion score of the feature image (par. [0326] “…the home design tool can rank each of the search results using a relevancy score that is based on the filtering characteristics entered by the user. The designs can be displayed in the search results list based on the relevancy score. For example, designs that have the highest relevancy score (e.g., the designs that most closely match the entered characteristics) can then be presented at the top of the search results list 560 so that the user can view the most relevant results first. In the exemplary search and search results shown in FIG. 28, the search parameters entered by the user has resulted in 5,213 potentially matching room designs. The designs have been sorted for relevance based on the preferences entered by the user and the ten designs that have the highest relevancy score have been displayed on the user interface (note only 4 of the 10 are shown in FIG. 28). The user can view additional results by selecting a button to navigate to the next set of results ranked in terms of relevance…”).  

Regarding claim 6 (depended on claim 2), Hoguet teaches: wherein the strength of the plurality of users corresponding to the plurality of feature images relative to a set of users corresponding to the set of feature images is determined by assigning to each feature image in the set of feature images3Docket No. DREAP0100USB a user weight score, wherein the user weight score assigned to a feature image is based on a number of feature images a user who submitted the feature image has submitted. (again at par. [0326] “…the home design tool can rank each of the search results using a relevancy score that is based on the filtering characteristics entered by the user. The designs can be displayed in the search results list based on the relevancy score. For example, designs that have the highest relevancy score (e.g., the designs that most closely match the entered characteristics) can then be presented at the top of the search results list 560 so that the user can view the most relevant results first. In the exemplary search and search results shown in FIG. 28, the search parameters entered by the user has resulted in 5,213 potentially matching room designs. The designs have been sorted for relevance based on the preferences entered by the user and the ten designs that have the highest relevancy score have been displayed on the user interface (note only 4 of the 10 are shown in FIG. 28). The user can view additional results by selecting a button to navigate to the next set of results ranked in terms of relevance…”).

Regarding claim 7, Longbin and Hoguet teach:  
presenting, via a computer system, a plurality of room type images corresponding to visual depictions of a plurality of room types (Longbin: figs. 8A-8D as presenting visually the kitchen images as room type images; and Hoguet: figs. 12, 21 and 41-47 as shown the room type (e.g., kitchen/living room) images corresponding to visual depictions of the room types), each of the room type images corresponding to a respective room type from the plurality of room types (Longbin: figs. 8A-8D as presenting visually the kitchen images with the particular kitchen décor/design; and Hoguet: figs. 12, 21 and 41-47 as shown the room type (e.g., kitchen/living room) images with its particular products: sink, hood, stove, cabinet, etc., see pars. [0321] “room type”, and [0373 and 380]); 
receiving, at the computer system and from a user, user input including data indicative of selection by the user of a particular room type from the plurality of room types by selection of a corresponding room type image from the plurality of room type images (Longbin: fig. 5 element 510 “receive feature selection”; Hoguet: fig. 26 elements 382 and 386 “receive input from user regarding the room type”; figs. 41-47; and pars. [0319-0321], and [0373 and 380])
presenting, via the computer system, a plurality of decor style images corresponding to visual depictions of a plurality of decor styles for the particular room type, each of the decor style images corresponding to a respective decor style from the plurality of decor styles (Longbin: figs. 8A-8D as presenting visually the kitchen images with the particular kitchen décor/design; and Hoguet: figs. 12, 21 and 41-47 as shown the room type (e.g., kitchen/living room) images with its particular products: sink, hood, stove, cabinet, etc., see pars. [0373 and 380]); and 
receiving, at the computer system and from a user, user input including data indicative of selection by the user of a particular decor style from the plurality of decor styles by selection of a corresponding decor style image from the plurality of decor style images (Longbin: fig. 5 element 510 “receive feature selection” for the particular décor style as shown in figs. 8A-8D; and Hoguet: figs. 41-47 as presenting the décor/design style; and par. [0309], and [0387] “kitchen style” equivalent to design/décor style, e.g., “Traditional” or “Country” style).
 
Claim 8 recites similar limitations in the above rejected claim 7; and therefore, the claim is rejected on that basis. Furthermore, Longbin and Hoguet teach additional limitations of presenting, via the computer system, a plurality of room images corresponding to visual depictions of a plurality of rooms of the particular room type decorated in the particular decor style, each of the room images corresponding to a respective room from the plurality of rooms (Longbin: figs. 8A-8D as presenting visually the kitchen images with the particular kitchen décor/design; and Hoguet: figs. 41-47 as presenting the décor/design style to the room type, e.g., kitchen/living room; and par. [0309], and [0387] “kitchen style” equivalent to design/décor style, e.g., “Traditional” or “Country” style); and 
receiving, at the computer system and from the user, user input including data indicative of selection by the user of a particular room from the plurality of rooms by selection of a corresponding room image from the plurality of room images, wherein the particular room includes the first plurality of feature images (Longbin: fig. 5 element 510 “receive feature selection”; Hoguet: fig. 26 elements 382 and 386 “receive input from user regarding the room type”; figs. 41-47 as shown/presented the selection the particular “kitchen” room includes the feature images, e.g., sinks, faucet, stove, hook, cabinet, etc.; and pars. [0319-0321] “the received inputs”, and [0373 and 380] disclosed selection of the particular room, e.g., kitchen)

Claim 9 recites similar limitations in the above rejected claim 8; and therefore, the claim is rejected on that basis.

Claims 10-11, 13-14 recite similar limitations in the above rejected claims 2-3, 5-6; and therefore, the claims are rejected on that basis. (**** Examiner’s Notes:  Since the dependent claims recite the term “at least one of…” as optional language, examiner has a right to choose only one of the listed limitations in the claims for examination purpose).

Regarding claim 17, Longbin teaches method comprising: 
presenting, via a computer system, a first plurality of feature images corresponding to visual depictions of a first plurality of features or products, each of the feature images corresponding to a respective feature or product from the plurality of features or products (figs. 8A-8D, element 800 as shown the presenting features images corresponding the visual depictions of the features and/or products, e.g., chairs, lights, etc. matching to the kitchen as room type and décor style, e.g., “minimalism”, pars. [0002] “provided images and description data” and the interior living room with the features of such a couch, chair, table, floor lamp, and [0017] “interior design images”, “feature data for the depicted items”, and further in par. [0028] “…The classification engine 220 is configured to receive a set of images and classify features with each of the images…”).
Longbin does not explicitly teach: “wherein first plurality of feature images corresponds to less than a predetermined number of feature images that form part of a complete room; receiving, at the computer system and from a user, user input including data indicative of selection by the user of an auto-fill function selectable by the user to command presentation by the computer system of a second plurality of feature images that includes the first plurality of feature images and corresponds to the predetermined number of feature images that form part of the complete room; and presenting, via the computer system, the second plurality of feature images that includes the first plurality of feature images and corresponds to the predetermined number of feature images that form part of the complete room.”  
In the same field of endeavor, Hoguet teaches:
wherein first plurality of feature images corresponds to less than a predetermined number of feature images that form part of a complete room (fig. 23 elements 360 and 361 and 363 as presenting the feature images with suggestion from related designs corresponding to less than a predetermined number of features images that form the complete room; pars. [0365, and 381-383] wherein the “filter” the feature images less than a predetermined number of feature images forming part of a complete room from suggested designs); 
receiving, at the computer system and from a user, user input including data indicative of selection by the user of an auto-fill function selectable by the user to command presentation by the computer system of a second plurality of feature images that includes the first plurality of feature images and corresponds to the predetermined number of feature images that form part of the complete room (par. [0430] “automatic insertion” is interpreted as “auto-fill” function; and fig. 23 elements 360 and 361 and 363 as presenting the feature images as suggestion from related designs corresponding to less than a predetermined number of features images that form the complete room; pars. [0365, and 381-383] wherein the “filter” the feature images less than a predetermined number of feature images forming part of a complete room from suggested designs; and 
presenting, via the computer system, the second plurality of feature images that includes the first plurality of feature images and corresponds to the predetermined number of feature images that form part of the complete room (fig. 23 elements 360 and 361 and 363 as presenting the feature images with suggestion from related designs corresponding to less than a predetermined number of feature images form the complete room).  

Claim 18 recites similar limitations in the above rejected claims 7-9; and therefore, the claims are rejected on that basis. Furthermore, Hoguet teaches: “wherein the presenting the second plurality of feature images includes presenting auto-fill feature images in addition to the first plurality of feature images, the auto-fill feature images selected to match the particular room type and the particular decor style.” (par. [0430] “automatic insertion” is interpreted as “auto-fill” function)
Claims 21-23, 25-31, 33-34, and 37-38 are rejected in the analysis of above claims 1-3, 5-11, 13-14, 17-18; and therefore, the claims are rejected on that basis.

Claims 4, 12, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Longbin and Hoguet, and further in view of Pesavento et al., US Pub. No. 20160162482 (hereinafter as “Pesavento”).
Regarding claim 4 (depend to claim 2), the claim is rejected by the same reasons set forth above to claims 1 and 2.  However, Longbin and Hoguet do not explicitly teach the limitation(s) in claim 4.
In the same field of endeavor, Pesavento teaches: wherein the age (a) of the plurality of feature images relative to the set of feature images is determined by at least one of: assigning to each feature image in the set of feature images an age score relative to a predetermined past date, wherein the age score of each feature image is based on a difference between a date a feature image is uploaded and the past date (par. [0068] wherein the “5 days” is embedded the predetermined past date, “a staleness… two days have elapsed between the date the first image was received and the current time…” disclosed the past date, and the “initial of 5” and “the quality score” related to the time/date (e.g., “staleness”, “each day that has passed”) are interpreted as the “age score”), or 
calculating for each feature image in the set of feature images a =                         
                            l
                            o
                            g
                            10
                        
                     (ts) * y, where ts = A - B, A corresponds to a date a feature image is uploaded, B corresponds to a predetermined past date, and y = score weight factor 
**** Examiner’s Notes:  Since the dependent claims recite the term “at least one of…, or…” as optional language, examiner has a right to choose only one of the listed limitations in the claims for examination purpose.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Pesavento would have provided Longbin and Hoguet with the above indicated limitations for performing the ranking images (Pesavento: par. [0069]).
Claims 12, 24, and 32 recite similar limitations in the above rejected claim 4; and therefore, the claims are rejected on that basis. 

Allowable Subject Matter
Claims 15-16, 20, 35-36, and 40 are objected to as being dependent upon the rejected base claims and intervening claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening MUST overcome the 35 U.S.C §101 rejections set forth above in details. (***Examiner’s note: claims 20 and 40 are indicated as allowable subject matter in the parent application 15/953679, which is patent number 10095754, see Notice of Allowance mailed on 08/14/2018 at pages 9-10).

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101:  
Applicant's arguments filed 02/23/2022 (see Remarks, page 26 of 31) have been fully considered but they are not persuasive. Dependent claims 2-6, 10-16, 20-26, 31-36, and 40 are rejected under 35 U.S.C. 101 as being directed to an abstract idea (e.g., mental processes, and mathematical concepts as analysis under Step 2A, Prong I, see MPEP 2106.04).  Even though claim 1 is not rejected under 35 U.S.C. 101, the limitations recite in the claim are not integrated the judicial exception into a practical application as analysis under Step 2A, Prong II and the additional limitations/elements beyond the judicial exception, that alone or in combination, are well-understood, routine, conventional, e.g., the computer system having a processor and memory for performing steps of “presenting”, “receiving”, and “presenting” as displaying the feature images as visual depiction of features or products that present an insignificant extra solutions as additional activity based on the user selects/inputs instance as analysis under Step 2B (see emphasis added above the rejections for details). Similar analysis to claims 17, 21, and 37, respectively to other rejected dependent claims as well.
For at least these reasons the rejections are maintained.
Referring to claim rejections under 35 U.S.C. 103:  
02/23/2022 (see Remarks, page 27-30 of page 31) have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that “the cited prior art combination does not disclose features of the claims” including the underline limitations: 
“…presenting, via the computer system, a second plurality of feature
images corresponding to visual depictions of a second plurality of features or
products, each of the feature images in the second plurality of feature images
corresponding to a respective feature or product from the second plurality of
features or products, the second plurality of feature images including the at
least one feature image from the first plurality of feature images locked or
retained by the user by selecting the at least one particular instance of the
feature nailer and at least one other feature image.” (see Remarks, page 27)
Examiner is not persuaded. In comparison to the Applicant’s Fig. 7 and pars. [0032-34] as that if the user likes only some suggested features displaying via graphical user interface, the user selects the features 57 of the features “she wishes to nail down” that is known as retain or lock in the liked feature images, Hoguet shows the web interfaces presenting the plurality of feature images corresponding to visual depictions of the plurality of features and/or products, and be able for user selecting the at least one particular feature if she/he like by select the box(es) next to images which interpreted as the technique of nail as lock (see fig. 12 at elements 224, 228, 232, 236 as represented as well-known as favorite check/select box for saving/viewing later as interpreted as the nailer; fig. 44 at the check boxes where user selects/checks the box for nail for displaying see figs. 45-47 at, and in pars. [0371], [0380], and [0393-394]).
not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense (see MPEP 2111 – Claim Interpretation). The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
For the at least above reasons, the rejections are still maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169